[ *] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934.

Exhibit 10.6

EXTENSION—AMENDMENT A

TO THE

COLLABORATIVE RESEARCH AGREEMENT

This AMENDMENT A to the COLLABORATIVE RESEARCH AGREEMENT of June 28, 2005 (the
“Research Agreement”) for the extension through the Third Commitment Year of the
research term is entered into as of March 30, 2007 between:

 

(1)

PFIZER INC, a Delaware corporation, having an office at 235 East 42nd Street,
New York, New York 10017 and its Affiliates (“Pfizer”), and

 

(2) RENOVIS, INC. a Delaware corporation, having an office at Two Corporate
Drive, South San Francisco, California 94080 and its Affiliates (“Renovis”).

BACKGROUND:

 

1. Pfizer and Renovis currently collaborate in drug discovery by the progression
of the Research Program under the Research Agreement related to VR-1 receptor
antagonists.

 

2. In accordance with Section 11 of the Research Agreement, Pfizer may extend
the Research Agreement for the third Commitment Year (“Third Commitment Year”)
by giving Renovis at least 90-days notice before the end of the second
Commitment Year.

 

3. Pfizer and Renovis desire to continue the collaborative Research Program and
extend the Research Agreement for the Third Commitment Year.

THE PARTIES AGREE AS FOLLOWS:

 

1. Defined Terms. Unless modified herein, the meanings of defined terms used in
this Amendment A to the Research Agreement have the meanings as defined in
Appendix A of the Research Agreement.

 

2. Research Funding. Pfizer will fund FTEs at Renovis to perform the work
described in the Research Plan during the Third Commitment Year. The number FTEs
to be funded by Pfizer and the FTE rate for the Third Commitment Year of the
term of this Research Agreement are set out below.



--------------------------------------------------------------------------------

Year

  

FTEs

  

FTE Rate

  

Total Funding for Year

Commitment Year 3

   [*]    [*]    [*]

 

3. Term. Unless sooner terminated, this Research Agreement will end June 30,
2008 unless as follows. Pfizer may extend the Research Program and this Research
Agreement for [*] by giving Renovis at least 90-days notice before the end of
the Third Commitment Year.

 

4. Selectivity for the Human VR-1 Receptor. Selectivity at the VR-1 receptor,
remains as defined by Appendix F or the Research Agreement.

For clarity, the Steering Committee, by agreement between the Steering Committee
co-chairs, may elect to have [*]

 

5. Other Terms Unchanged. Unless as specifically described herein, all other
terms and conditions of the Research Agreement remain in effect.

 

6. Counterparts. This Amendment A to the Research Agreement may be executed in
two or more counterparts, each of which will be deemed an original and all of
which shall constitute together the same document.

SIGNED BY:

 

PFIZER INC     RENOVIS, INC. By:  

/s/ John LaMattina

    By:  

/s/ Corey S. Goodman, Ph.D.

  John LaMattina       Corey S. Goodman, Ph.D.   President, Pfizer Global R&D  
    President and Chief Executive Officer Date:   4/3/2007     Date:   4/9/2007

[ *] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934.